Title: To Benjamin Franklin from John Paul Jones, 1 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir,
On board the Bon homme Richard at Anchor under the Isle of Groa [Groix] off L’OrientJuly 1st. 1779.
On the 19th. Ulto. the American Squadron under my command, consisting of the Bon homme Richard of 42 Guns, the Alliance of 36 Guns, the Pallas of 30 Guns, the Cerf of 18 Guns and the Vengeance of 12 Guns, sailed from hence with a Convoy of Merchant Ships and Transports with Troops &c. bound to the different Ports and Garrisons between this place and Bordeaux.— On the evening of the day following I had the Satisfaction to see the latter part of the Convoy safe within the Entrance of the River of Bordeaux; the rest having been safe escorted into the entrance of Nantes & Rochefort &c.—But at the preceding Midnight, while the Squadron & Convoy was laying too off the Isle Dieu the Bon homme Richard and Alliance got foul of one another and carried away the Head and Cutwater Spritsail Yard & Jib Boom of the former, with the Mizen Mast of the latter—fortunately however neither of the Ships received any damage in the Hull, nor have since been leaky.

In the evening of the 21st., Steering to the Westward from the entrance of Bordeaux, I sent the Cerf to Reconnoitre two Sail which appeared in the SW Quarter, and Captain Varage was so ardent in the pursuit that he had lost Sight of the Squadron next morning; and I am now told that he had a Warm Engagement with one of them a Sloop of 14 Guns, which he took, but was obliged to abandon on the approch of another Enemy of Superior Force. The Action lasted an hour and half and several Men were killed and wounded on board the Cerf. That Cutter is now refitting at L’Orient.— On the 22d. we had a rencounter with three Ships of War:— They were to Windward and bore down in a Line Abreast for some time; but seeing that we were prepared to receive them they hauled by the Wind, and by carrying a pressed Sail got clear in spite of our utmost endeavours to bring them to Action.— On the 26th. in the Night, it being squally with thick weather and Rain, we lost company with the Alliance and the Pallace.— I am at present unable to say where the blame lays, either with respect to this accident or that of getting foul of the Alliance:— Both will be the subject of Courts of inquiry when the two Ships arrive, which I expect every Hour, and shall then communicate to you a more particular Account.— I gave the Ships a Rendezvous off the Penmark Rocks, but did not meet them there.
I anchored here yesterday at Noon, having had a Rencounter the Night before with two of the Enemies Ships of War in the offing in sight of this Island and of Belle Isle:— previous to this rencounter I had given the Vengeance leave to make the best of his way to this Road, so that the Enemy found me alone in a place where I had no expectation of a Hostile Visit.— They appeared for some time very earnest to Engage; but at last their Courage failed.— They Fled with precipitation, and to my great mortification, outsailed the Bon homme Richard and got clear.— I had however a flattering proof of the Marshal Spirit of my Crew, and I am confident that had I been able to get between the two Enemies, which was my intention, we should have beaten them both together.
In the course of this little Cruise I have endeavoured as much as possible to come up to the wishes of the King as communicated to me the 15th. of June in a Copy of a letter from M. De Sartine to M. De Chaumont.— I have traversed the “Golphe de Gascogne” over and over both within and without soundings, from half a Degree to the southward of the entrance of Bordeaux to the Raz Passage in sight of Brest. I have fallen in with and chased various other Ships & Vessels which I believe were Enemies, but all such as I have been able to overtake have proved either Dutch Spanish or other nuteral Property.— Tho I am much concerned at the Seperation of the Ships, yet that circumstance is not unfavorable to the Object of the Cruise, and they have a better chance to meet with the Enemies Cruisers by being Seperate than together.
This Ship wants at least Fifty Tons of Ballast, and, unfortunately for me, is by no means equal to the account which I have had of her Sailing. Even the Pallas sails faster.
The Wind does not at present admit of entering the Port (Port Louis) therefore should it continue unfavorable, unless I find that the damage can in three or four days be repaired here, I shall in the meantime go out and see what passes in the offing.— If the Court is yet disposed to give me the Ship which they at first offered, I think it possible, in the present situation of affairs, to make a Useful and Honorable Cruise that way with the force now under my Command, and afterwards to bring that Ship out with the Crew I now have.— I am ready to enter with Cheerfulness upon any Plan or Service that is consonant with the Common interest and meets with your approbation; and if I fail it shall not be for want of attempting to Succeed where there appears an opening.
I am ever with sentiments of greatful Esteem & real Affection Dear Sir, Your very obliged Friend & most humble Servant
Jno P Jones
N.B. You will if you please communicate the account in this letter to M. De Sartine and M De Chaumont.
His Excellency Doctor Franklin
 
Notation: P. Jones isle de Groa 1st juillet 1779.
